Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-16-2008

Aprilanto v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3279




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Aprilanto v. Atty Gen USA" (2008). 2008 Decisions. Paper 1216.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1216


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 07-3279
                                     ___________

                             BAMBANG APRILANTO,
                                                         Petitioner

                                          v.

                 ATTORNEY GENERAL OF THE UNITED STATES

                     ____________________________________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A96-204-391 )
                 Immigration Judge: Honorable Charles M. Honeyman
                    ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   April 23, 2008
               Before: MCKEE, NYGAARD and ROTH, Circuit Judges

                             Opinion filed: May 16, 2008
                                   ___________

                                      OPINION
                                     ___________

PER CURIAM

      Bambang Aprilanto petitions for review of a final order of removal issued by the

Board of Immigration Appeals (“BIA”). For the reasons that follow, we will deny the



                                           1
petition.

       Petitioner, a Christian and native and citizen of Indonesia, entered the United

States on October 26, 2000, as a B-2 non-immigrant visitor and was authorized to remain

temporarily within the United States until November 25, 2000. On July 21, 2003,

Petitioner was issued a Notice to Appear, which alleged that he was in the country

without authorization. In response, he applied for asylum, withholding of removal, relief

under the Convention Against Torture (“CAT”), and voluntary departure.

       In denying his claims on March 24, 2006, the Immigration Judge (“IJ”) concluded

that Petitioner’s asylum application was untimely and that Petitioner had neither

demonstrated that he had suffered past persecution nor that he had a well-founded fear of

future persecution. The IJ further found that Petitioner had not satisfied the requirements

for withholding of removal pursuant to § 241(b)(3)(A) or under the CAT. The IJ granted

his application for voluntary departure. On June 28, 2007, the Board of Immigration

Appeals (“BIA”) affirmed the IJ’s decision.

       We have jurisdiction to review the final order of removal. 8 U.S.C. § 1252(a)(1).

Because the BIA issued a decision on the merits, we review only the BIA’s, not the IJ’s,

decision. Gao v. Ashcroft, 299 F.3d 266, 271 (3d Cir. 2002). We will sustain the BIA’s

determinations if they are supported by substantial evidence in the record. Adbille v.

Ashcroft, 242 F.3d 477, 483 (3d Cir. 2001). Under the substantial evidence standard, we

will uphold the determinations of the BIA “unless the evidence not only supports a



                                              2
contrary conclusion, but compels it.” Id. at 483-84.




       Petitioner, in his brief, states that the sole issue before this Court is “the IJ’s

adverse credibility determination.” (Petr.’s Br. 10.) As stated, we review only the BIA’s,

not the IJ’s decision. See Gao, 299 F.3d at 271. It is clear that the BIA’s decision, which

repeatedly referred to and cited Petitioner’s testimony, was a decision on the merits

without reference to the adverse credibility of the Petitioner. Because Petitioner’s brief to

this Court makes no mention of the BIA’s decision on the merits, and refers solely to the

IJ’s opinion, he has waived appellate review of the BIA’s decision. See e.g., In re Surrick

338 F.3d 224, 237 (3d Cir. 2003) (holding that the “failure to identify or argue [an] issue

in [Petitioner’s] opening brief constitutes waiver of [the] argument on appeal.”).

       For the foregoing reasons, we will deny Petitioner’s petition for review.




                                                3